Citation Nr: 0631565	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an effective date earlier than January 
31, 2003, for the grant of service connection for bilateral 
hearing loss.  

2.  Entitlement to an effective date earlier than January 
31, 2003, for the grant of service connection for tinnitus.  

3.  Entitlement to service connection for claimed 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  

4.  Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss.  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
January 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2003 and April 2005 rating 
decisions by the RO.  

The Board remanded this case in October 2005 in light of the 
veteran's request for a Board hearing.  He thereafter 
testified before the undersigned Veterans Law Judge at a 
hearing held in August 2006.  

Although the RO initially developed the psychiatric disorder 
claim as limited to PTSD, the record reflects that the RO, 
in a March 2006 Statement of the Case, essentially expanded 
the issue to include psychiatric disorders other than PTSD.  

The issue of service connection for psychiatric disability, 
to include PTSD, is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran was discharged from service in January 1965.  

2.  A claim of service connection for hearing loss was not 
received until January 31, 2003, and this is not in dispute.  

3.  A claim of service connection for tinnitus was not 
received until January 31, 2003, and this is not in dispute.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
31, 2003, for service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2006).  

2.  The criteria for an effective date earlier than January 
31, 2003, for service connection for tinnitus have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  

Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of veteran 
status; existence of a current disability; evidence of a 
nexus between service and the disability; the degree of 
disability, and the effective date of any disability 
benefits.  

The veteran must also be notified to submit all evidence in 
his possession, what specific evidence he is to provide, and 
what evidence VA will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

The Board notes that, inasmuch as the veteran's claims for 
earlier effective dates were substantiated when the RO 
granted service connection for hearing loss and tinnitus, 
and established initial disability ratings and effective 
dates for those disorders, no further notification duties 
under 38 U.S.C.A. § 5103(a) were required.  In any event, VA 
provided the veteran with such notice in a November 2005 
correspondence, and in a June 2006 Supplemental Statement of 
the Case.  

Further, the record shows that VA's notice duties under 
38 U.S.C.A. §§ 5103A and 7105 were met in the January 2004 
statement of the case and various supplemental statements of 
the case on file, and that the veteran himself, most notably 
in a January 2004 statement, demonstrated knowledge of the 
law and regulations pertaining to his claims.  See 
generally, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, 
while the veteran has requested that VA obtain his high 
school academic record, the report of a U.S. Army Inspector 
General concerning a period of incarceration in service, and 
records from the Social Security Administration showing his 
work history, none of the identified records would be 
relevant to the question of whether he filed a claim for 
service connection for hearing loss or tinnitus prior to 
January 31, 2003.  

Hence, VA has fulfilled its duties under VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  


Factual background

The service medical records show that the veteran was found 
at his entrance examination to have defective hearing.  In 
service, he was treated for hearing loss and tinnitus 
following acoustic trauma from an explosion during a 
training exercise; he was recommended for an H-2 profile and 
advised to use ear plugs with any loud noise exposure.  

In September 1972, the veteran applied for VA educational 
benefits; no reference to disability was made at that time.  

The record reflects that the veteran thereafter filed a VA 
Form 21-526, Veteran's Application for Compensation and/or 
Pension, on January 31, 2003, alleging entitlement to 
service connection for ringing in his ears.  

Thereafter, and following further development of the 
veteran's claim showing the presence of hearing loss and 
tinnitus, service connection for bilateral hearing loss and 
for tinnitus was granted in June 2003; the disorders were 
assigned respective disability evaluations of 0 and 10 
percent, effective January 31, 2003.  

In several subsequent statements, and at his August 2006 
hearing, the veteran contends that he did not file his 
claims earlier because his judgment had been clouded by his 
tinnitus, asthma, and PTSD.  His spouse in January 2004 
averred that the veteran's tinnitus affected his ability to 
think clearly.  

The veteran alternatively argues that he did inquire about 
filing a claim in May or June of 1965, but was discouraged 
by a VA employee who incorrectly told him that he was 
ineligible for compensation benefits.  

The veteran lastly argues that the date entitlement arose 
should control in his case over the date of his claim.  


Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  

The effective date for the grant of service connection is 
the day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective 
date is the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2006).  

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. § 
3.151 (2006).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, the claimant's duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant, may be considered an informal 
claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2006).  

The record reflects, and the veteran does not dispute, that 
a claim for service connection for hearing loss or for 
tinnitus was not filed until January 31, 2003.  While he 
argues that he inquired about filing a claim in 1965, he 
does not contend that he actually did file a claim at that 
time, or indeed at any point prior to January 2003.  

The veteran argues only that he was erroneously told at one 
point by a VA employee that he could not file a claim for 
those disorders, or that he was precluded from filing a 
claim until January 2003 by his various physical and 
psychiatric disorders.  

As to his first contention, the Board points out that, even 
if he was in fact misinformed by a VA employee, erroneous 
advice given by a government employee cannot be used to 
estop the government from denying benefits.  McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994).  

As to the veteran's second argument, the only evidence 
supportive of his contention that he was prevented from 
filing a claim earlier because of mental impairment (which 
apparently did not affect his ability to file a claim for VA 
education benefits) consists of the lay statements of the 
veteran and his spouse.  

In any event, even if the veteran had suffered from physical 
or mental defects affecting his ability to file a claim, 
such defects would not toll application of the law and 
regulations governing the assignment of effective dates.  
See Andrews v. Principi, 351 F.3d 1134, 1138 (Fed. Cir. 
2003).  

The Board lastly notes that while the veteran argues that he 
was entitled to service connection for the disorders at 
issue well before January 2003, the applicable law and 
regulations are clear that the effective date for the grant 
of service connection, where the claim is filed more than 
one year after the veteran's discharge, is the later of the 
date of claim, or the date entitlement arose.  

Accordingly, as it is undisputed that a claim for service 
connection for hearing loss or for tinnitus was not filed 
until January 31, 2003, more than one year following the 
date of the veteran's discharge from service, the Board must 
conclude that entitlement to an effective date earlier than 
January 31, 2003 (the date of claim), for service connection 
for hearing loss or for tinnitus is not in order.  


ORDER

Entitlement to an effective date earlier than January 31, 
2003, for the grant of service connection for bilateral 
hearing loss is denied.  

Entitlement to an effective date earlier than January 31, 
2003, for the grant of service connection for tinnitus is 
denied.  


REMAND

In a June 2003 rating decision, the RO granted service 
connection for hearing loss, and assigned a noncompensable 
evaluation therefor.  In a January 2004 statement, the 
veteran expressed dissatisfaction with the evaluation 
assigned the disorder.  

The Board finds that the January 2004 statement constitutes 
a Notice of Disagreement (NOD) with respect to the June 2003 
rating decision, to the extent that the decision assigned a 
noncompensable evaluation for bilateral hearing loss.  See 
Gallegos v. Principi, 283 F.3d 1309 (2002).  

Notably, however, the RO has not issued the veteran a 
statement of the case in response to the above NOD.  
Therefore, although the Board does not have jurisdiction to 
address the merits of the claim, it must be remanded for 
further development by the RO.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Turning to the service connection claim, the veteran 
contends that his psychiatric disorder originated from an 
accident during a training exercise in service.  Service 
medical records confirm that he was treated for hearing loss 
and tinnitus following an explosion during a training 
exercise.  

The veteran contends that following the stressor incident at 
issue, his performance in service deteriorated, leading 
eventually to incarceration in the stockade for several 
weeks.  

While the RO did obtain the veteran's DA Form 20, given the 
above assertions by the veteran, the Board is of the opinion 
that the veteran's complete service personnel file should be 
obtained.  

The record reflects that the veteran's treating physician 
has diagnosed PTSD, but that the treating VA psychiatrist to 
whom that physician referred the veteran has not diagnosed 
PTSD; rather, the psychiatrist has diagnosed disorders 
including depression, major depressive episode, and anxiety 
disorder.  

To clarify the psychiatric diagnosis in this case, the 
veteran was examined by VA in May 2006.  The examiner's 
summary of the relevant treatment entries suggests that he 
did not consider the diagnoses of PTSD made by the 
physician.  

The examining psychiatrist concluded that the veteran had an 
Axis I diagnosis of depressive disorder, not otherwise 
specified; he indicated that the veteran did not have an 
Axis II diagnosis.  

The examiner concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD.  With respect to the 
depressive disorder, the examiner explained that the veteran 
did have some symptoms best explained by that disorder, and 
suggested that some of those symptoms were manifest in 
service.  He concluded, however, that the referenced 
symptoms were representative of "issues of personality," 
rather than of an Axis I disorder.  

Given that the May 2006 examiner's conclusion appears to 
conflict with his determination that the veteran does not 
warrant an Axis II diagnosis of a personality disorder, the 
Board is of the opinion that another VA examination of the 
veteran is warranted.  

The Board notes that the veteran reported receiving 
treatment at some point in the 1970s at Charlotte Memorial 
Hospital.  He also suggests that he has received disability 
benefits from the Social Security Administration (SSA) since 
1981.  On remand, the RO should attempt to obtain records 
for the veteran from the above two sources.  

The Board lastly notes that the veteran, at his hearing, 
suggested that more recent and pertinent treatment records 
are available from the VA Medical Center (VAMC) in 
Salisbury, North Carolina, and from the Community Based 
Outpatient Clinic in Charlotte, North Carolina.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following actions:

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issue of 
entitlement to an initial compensable 
evaluation for the service-connected 
bilateral hearing loss.  The veteran 
must be notified of the need to file a 
timely substantive appeal with respect 
to the June 2003 rating decision in 
order to preserve his right to have his 
appeal reviewed by the Board.  If the 
veteran submits a timely Substantive 
Appeal, the RO should undertake any 
other indicated development.  If, and 
only if, a timely Substantive Appeal is 
submitted, the issue should be certified 
for appellate review.  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
to specifically include the Charlotte 
Memorial Hospital, who may possess 
additional records pertinent to the 
claim for service connection for 
psychiatric disability.  With any 
necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the 
veteran, to include from Charlotte 
Memorial Hospital, which have not been 
secured previously.  In any event, the 
RO should obtain medical records for the 
veteran from the Salisbury, North 
Carolina VAMC and from the Charlotte, 
North Carolina VA medical facility, for 
October 2005 to the present.  

3.  The RO should take all indicated 
action in order to obtain the veteran's 
service personnel records.  

4.  The RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying the veteran disability benefits, 
as well as a copy of the record upon 
which any award or denial of SSA 
disability benefits was based, and a 
copy of the records associated with any 
subsequent disability determinations by 
the SSA.  

5.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to 
determine the nature and etiology of any 
currently present psychiatric disorder.  
The veteran should be properly notified 
of the date, time and location of the 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  Any indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  The examiner 
should make or rule out a diagnosis of 
PTSD under DSM IV criteria.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, 
the examiner should explain why the 
diagnosis was not made.  With respect to 
any psychiatric disability other than 
PTSD identified, the examiner should 
provide an opinion as to whether it is 
at least as likely as not that the 
disorder is etiologically related to the 
veteran's period of service.  The 
rationale for all opinions expressed 
must be clearly set forth by the 
examiner in the examination report.  

6.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well 
as any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.   

7.  The RO must then readjudicate the 
issue of service connection for 
psychiatric disability, to include PTSD.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO must issue the veteran and his 
representative a Supplemental Statement 
of the Case (SSOC).  The veteran should 
be given an opportunity to respond 
thereto as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


